As filed with the Securities and Exchange Commission on June 8, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-21964 City National Rochdale High Yield Alternative Strategies Fund TEI LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Michael Gozzillo 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2015 Item 1. Reports to Stockholders. City National Rochdale High Yield Alternative Strategies Fund LLC City National Rochdale High Yield Alternative Strategies Fund TEI LLC Annual Report March 31, 2015 Dear Fellow Shareholders, The City National Rochdale High Yield Alternative Strategies Fund LLC (“Taxable Fund”) and City National Rochdale High Yield Alternative Strategies Fund TEI LLC (“TEI Fund”), (collectively “RHYAS”) seek to diversify clients’ traditional stock and bond only portfolios through inclusion of alternative strategies focusing on the fixed income markets.For the one year period ending March 31, 2015, the Taxable Fund returned +2.94%and the TEI Fund returned +2.93% net of fees and expenses.The benchmark of this strategy comprises a 50% weight in the Barclays U.S. Corporate High Yield and a 50% weight in the Credit Suisse Leveraged Loan Index.The strategy benchmark returned +2.43% over the previous year.Year to date ended March 31, 2015, the Taxable Fund returned +1.55% and the TEI Fund returned +1.56% net of fees and expenses, with the benchmark returning +2.30% over the same period. The performance over the past year has produced good, but not spectacular results for the shareholders of the City National Rochdale High Yield Alternative Strategy.Over the long term we expect this strategy to capture an illiquidity premium of 2-3% per year versus the benchmark, and while the fund did outperform the benchmark, the previous year was below our long term expectations.This has been a very challenging time in the High Yield and Leveraged Loan space, with many indices and managers producing negative returns.The first quarter of 2015 delivered mixed results amongst our managers.There were a few instances where our managers had periods of negative returns, but we see these as mostly “mark to market” situations where value will be realized.Specifically, an Energy exposure in one manager, and an adjustment in Private Mortgage Insurance rules had negative impacts on the portfolio.Again, in both situations, we have already seen opportunistic buying and we have observed the beginning of a rebound in impacted assets. The investment objective of the Fund is to focus on unique investment opportunities in less liquid Fixed Income instruments, typically unavailable in a mutual fund structure.Specifically, the Fund’s targeted investments include Collateralized Loan Obligations, Residential Mortgage Backed Securities and Distressed Debt/Asset Backed Securities.As we orient the strategy to capture attractive opportunities in yield based asset classes, our focus is on a limited set of managers who target greater risk adjusted returns through unique opportunities.We believe the strategy can complement an existing portfolio in one of two ways: first, as a fixed income replacement providing higher return from yields than traditional fixed income with commensurately higher volatility, and second, as a supplement to a portion of an equity allocation with similar volatility expectations.The Fund can serve as a risk stabilizer 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com (reducing overall equity exposure) or a return enhancer (reducing overall fixed income exposure), while providing greater asset class diversification in either instance. Outlook The U.S. economy remains on a positive track, with modest but steady growth continuing in 2015.Underlying economic fundamentals remain strong and we continue to expect that better growth will materialize in the quarters ahead.The Federal Reserve is expected to begin raising rates in 2015 and is likely to give the market plenty of notice before lift off.Macroeconomic fundamentals in the U.S. should be generally supportive of credit risk and dampen defaults through the rest of the year.The combination of modest economic growth and low interest rates should keep default rates from rising meaningfully in 2015.The portfolio has allocated to Europe over the past year, where dislocation has created opportunities in the bank loan market. We are not sure when, but when rates inevitably do rise, we view this portfolio to be well positioned to adapt.The portfolio consists of Fixed Income based asset classes that are less sensitive to rising rates and more dependent on the macroeconomic landscape.We do believe there will continue to be bouts of volatility in the High Yield market over the next 12 months, and we see the managers taking advantage of this potential volatility.For those investors willing to take on the higher risk for higher return, we believe City National Rochdale High Yield Alternative Strategies Fund is an appropriate addition to client portfolios, relative to Core Fixed Income.Again, many of the managers in this strategy have structured the investment to benefit from a rising rate environment through re-investment opportunities, or themes based on valuation of distressed assets. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF® Chief Executive Officer & President City National Rochdale LLC Important Disclosures The performance returns presented may contain figures estimated by the underlying manager which, if subsequently revised by the underlying manager, may change the returns indicated for the applicable period. The unsubsidized total annual fund operating expense ratio for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is 2.37%. Cumulative Return at POP (Public Offering Price, reflecting maximum front end sales charge 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com 2.00%) since inception of July 1, 2007 for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is -2.08% and -3.00%, respectively. Performance quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9888. An investor should consider carefully the Funds’ investment objectives, risks, charges, and expenses. The prospectus contains this and other important information about the investment company, and it may be obtained by calling 800-245-9888. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for City National Rochdale LLC, 570 Lexington Avenue, New York, NY 10022. The views expressed herein represent the opinions of City National Rochdale LLC and are subject to change without notice at anytime. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. Hedge fund investments are speculative and may entail substantial risks. Investing in small and medium-size companies may carry additional risks such as limited liquidity and increased volatility. Investing in international companies carries risks such as currency fluctuation, interest rate fluctuation, and economic and political instability.Short sales may increase volatility and potential for loss. As with all investments, there is no guarantee that investment objectives will be met. City National Rochdale LLC, its affiliated companies, or their respective shareholders, directors, officers and/or employees may have long or short positions in the securities discussed herein. 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Financial Statements March 31, 2015 City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Financial Statements March31, 2015 TABLE OF CONTENTS City National Rochdale High Yield Alternative Strategies Fund TEI LLC Page and Subsidiary Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 - 12 Financial Highlights 13 City National Rochdale High Yield Alternative Strategies Master Fund LLC Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 7 Strategy Allocation Breakdown 8 Notes to Financial Statements 9 - 18 Financial Highlights 19 Director and Officer Information Additional Information Report of Independent Registered Public Accounting Firm The Managing Member and the Board of Directors of City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary We have audited the accompanying consolidated statement of assets, liabilities and members' capital of City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary (the “Fund”), as of March 31, 2015, the related consolidated statements of operations and cash flows for the year then ended, the statements of changes in members’ capital for the years ended March 31, 2015 and 2014, and the financial highlights for the years ended March 31, 2015, 2014, 2013, 2012 and 2011. These financial statements and financial highlights are the responsibility of the Fund's Management. Our responsibility is to express an opinion on these consolidated financial statements and financial highlights based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights and assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund as of March 31, 2015 and the results of its operations and its cash flows for the year then ended, the changes in its members’ capital for the years ended March 31, 2015 and 2014 and the financial highlights for the years ended March 31, 2015, 2014, 2013, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, a substantial portion of the assets of the Fund are invested through a master-feeder structure in City National Rochdale High Yield Alternative Strategies Master Fund LLC. The financial statements of City National Rochdale High Yield Alternative Strategies Master Fund LLC are included with the report of the Fund and should be read in conjunction with the financial statements of the Fund. A Division of O’Connor Davies, LLP New York, New York May 27, 2015 PKF O’CONNOR DAVIES, a division of O’CONNOR DAVIES, LLP 665 Fifth Avenue, New York, NY 10el: 212.867.8ax: 212.687.4346 I www.odpkf.com O’Connor Davies, LLP is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms. City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Statement of Assets, Liabilities and Members' Capital March 31, 2015 ASSETS Investment in City National Rochdale High Yield Alternative Strategies Master Fund LLC $ Prepaid expenses Receivable from Adviser Total Assets LIABILITIES AND MEMBERS' CAPITAL Liabilities Professional fees payable Incentive fee payable Investor servicing fees payable Accrued expenses and other liabilities Total Liabilities Total Members' Capital $ The accompanying notes are an integral part of these financial statements 2 City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Statement of Operations Year Ended March 31, 2015 NET INVESTMENT LOSS ALLOCATED FROM CITY NATIONAL ROCHDALE HIGH YIELD ALTERNATIVE STRATEGIES MASTER FUND LLC Interest income $
